





CITATION: Church of Our Lady Fatima v. Canadian Equity
      Builder Inc., 2011 ONCA 524



DATE: 20110718



DOCKET: C51433



COURT OF APPEAL FOR ONTARIO



Doherty, Laskin and Simmons JJ.A.



BETWEEN:



Church of Our Lady Fatima



Applicant (Appellant)



and



Canadian Equity Builder Inc., EQB Ltd., Equity Three
          Holdings Inc. and 3085 Hurontario Street Ventures Inc. c/o EQB. Ltd.



Respondents (Respondents in Appeal)



John Russo, for the appellant



James R. Smith, for the respondents



Heard: July 15, 2011



On appeal from the judgment of
          Justice Gordon D. Lemon of the Superior Court of Justice, dated November 16,
          2009.



APPEAL BOOK ENDORSEMENT



[1]

Despite Mr. Russos able argument, we would dismiss the appeal.  The
    application judge was alive to the competing position and the divergent
    interpretations of the various documents.  He focused on the offer to lease (in
    effect the lease) and the renewal document.  In our view, he was entitled to do
    so and his reading of these documents reveals no error.

[2]

We see no unfairness to the appellant in the application judges fixing
    of the actual amounts owing based on his interpretation of the lease.  The
    appellant had a fair chance to put forward its position on the quantification
    issue.

[3]

The appeal is dismissed.  Costs to the respondent fixed at $5,000,
    inclusive of disbursements and all applicable taxes.


